DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amendment filed 8/3/2022 is acknowledged.  Claim 1 has been amended.  Claims 1-21 are pending.  Claims 17-21 are withdrawn from consideration as being drawn to a non-elected invention.  All of the amendment and arguments have been thoroughly reviewed and considered.
Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.   
This action is made Final.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Previous Rejections
2.	The claim rejection under 35 USC 103 directed to the claims 1-16 as being unpatentable over Koh et al in view of Roy et al is withdrawn in view of the new ground(s) of rejection necessitated by Applicant’s amendment of the claims.
New Ground(s) of Rejection
THE NEW GROUND(S) OF REJECTION WERE NECESSITATED BY APPLICANT’S AMENDMENTS OF THE CLAIMS:
Claim Interpretation
3.	The claims are directed to a microfluidic system.  The claim 1 recites “a microfluidic system comprising: a microfluidic chip comprising: a first thermoplastic layer including at least one inlet well in fluid communication with a PCR chamber and one or more passive hydrophilic capillary valves; a second thermoplastic layer having a first surface and a second surface, the first surface in thermal communication with a heating element, the heating element controlling a temperature in the PCR chamber; wherein the second surface of the second thermoplastic layer is bonded to the first thermoplastic layer sealing the PCR chamber; a temperature controller controlling an input voltage applied to the one or more heater electrodes based on data provided by the one or more sensor electrodes indicative of the temperature in the PCR chamber; and wherein the input voltage is adjusted during each PCR cycle based on temperature controller parameters to minimize a duration of each PCR cycle such that PCR is complete in less than 10 minutes.”
	The limitation “wherein the input voltage is adjusted during each PCR cycle based on temperature controller parameters to minimize a duration of each PCR cycles such that PCR is complete in less than 10 minutes” is a functional feature of the claimed microfluidic system.
	MPEP 2114: Apparatus claims must be structurally distinguishable from the prior art. “[W]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”
	Likewise,  with regards to the ‘wherein clause’ as noted above, MPEP 2111.04 states “claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.  MPEP further states “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.” 
	In view of the foregoing, for the purpose of application of prior art, the claims are being given the broadest reasonable interpretation by the Examiner.
Claim Rejections - 35 USC § 103
4.	 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al.,{Koh, used interchangeably herein} (Anal. Chem. 75, 4591-4598, 2003) in view of  Roy et al (Lab Chip, 15, 406-416, November 2014) in view of Ledden et al {Ledden used interchangeably herein } (US 20160318019, effective filing date March 2013) and further in view of Giordano et al {Giordano, used interchangeably herein} (Analytical Biochemistry, 291: 124-132, 2001). 
	Regarding claims 1-16, Koh et al teach a teach a system for an integrated polymerase chain reaction comprising the use of an integrated plastic microfluidic device  (chip) made form poly(cylic olefin) with integrated graphite electrodes and photo-pattern gel domains which allows for DNA amplification via PCR conducted in a channel reactor containing volumes as small as 29 nL, thermal cycling utilizes screen-printed graphite ink resistors (abstract and Figure 1). Koh et al teach that the device utilizes an integrated, localized, printed ink-based heater with low thermal mass that improves the rate of thermal cycling, speeding analysis (page 4592, col. 1 third paragraph).  Koh teach that the plastic microfluidic device were fabricated using compression molding of poly(cyclic olefin) resin. Devices were completed by sealing the plastic substrate with a cover film
    PNG
    media_image1.png
    11
    17
    media_image1.png
    Greyscale
made of the same poly(cyclic olefin), ∼100 μm thick
    PNG
    media_image1.png
    11
    17
    media_image1.png
    Greyscale
using thermal lamination (See section entitled “Device/valve fabrication and 1st paragraph under the section.  See also Figure 1).   A proportional/integral/differential module was used to control the cycling temperatures. To fabricate heating resistors and CE driving electrodes, silver/graphite inks were screen-printed onto a poly(cyclic olefin) support film (∼100 μm thick).  The ink-based heating resistor is 2.2 mm wide, with a length adequate to cover all of the PCR channel; the ink CE-driving electrodes are 0.3 mm wide × 4.5 mm long.   Koh et al further teach that very accurate control (and therefore measurement) of the temperature in the PCR channel is required for successful DNA amplification. To calibrate the temperature measurement system, a micro-thermocouple (K-type) was placed inside the PCR channel; it was connected to a digital thermometer via a K-type connector. The channel was filled with the PCR mixture without polymerase for thermal calibration. A linear relationship (R = 1.000) was found between the temperature measured in the PCR solution and that measured by the card-surface RTD; the calibration slope and intercept were incorporated into the control algorithms for subsequent PCR experiments, allowing the thermocouple to be removed from the PCR channel (see page 4593, Section entitled “PCR Setup and Reactions”).     
	Koh et al teach poly(cyclic olefin) has low fluorescence background, minimum water absorptivity, good transparency, and high glass transition temperature (Tg, ∼138 °C) (section entitled “Plastic Devices”, page 4594).   Koh further discussed that using thin film metal resistors as well as screen printed resistors that also functioned as temperature sensors.  Koh et al teach controlling the temperature ramp up speed and as well as the cooling speed to minimize the duration of each PCR cycle (section entitled “PCR Thermal Cycling”, page 4594).   
	Koh teaches to integrate PCR and amplicon separation/identification, microfluidic valves are needed to prevent the PCR mixture from flowing convectively due to pressure differences into the separation medium during PCR.   Koh teaches using an in-channel plug of gel as a closed valve during amplification and as an open valve during injection after PCR (section entitled Microfluidic valves).   

    PNG
    media_image2.png
    401
    500
    media_image2.png
    Greyscale
Figure 1.
Figure 1 Top:  Layout of two microfluidic device designs on a single plastic card. The heated region for PCR thermal cycling is indicated by dotted lines. Bottom:  The most studied of the designs, ID-6, is detailed in the expanded view, which shows gel valves in crosshatching, the PCR zone in diagonal shading, and printed ink electrodes in solid black. Channels are 120 μm wide × 50 μm deep except in the PCR zone where they are 360 μm wide. Channel lengths, measured from intersection a in the figure to wells 1−8, are 8.1, 4.1, 48.9, 9.5, 8.4, 13.1, 8.4, and 17.2 mm, respectively.



    PNG
    media_image3.png
    300
    500
    media_image3.png
    Greyscale

Figure 3 (a) Gel valve precisely located at the edge of a T intersection. (b) Images of the interface between a gel valve and the PCR region filled with 10 mM fluorescein, before the 1st cycle and after the 30th cycle of PCR. Fluorescein diffused ∼2 mm into the gel after 30 cycles (for scale, the width of the channels shown here is 350 μm).

	While Koh et al mentions the use of microfluidic valves, Koh et al do not expressly teach that the valves are hydrophilic capillary valves for performing the intended function. 
	Roy et al teach the use of capillary valves for  and all thermoplastic integrated sample to answer centrifugal microfluidic Lab-on-Disc system for nucleic acid analysis. The overall architecture of the proposed LoD consists of four distinct plastic elements including; a molded CD, a flat substrate, a microarray insert and a hybridization microfluidic chamber (figure 1). A 1.3 mm thick 120 mm diameter molded 60 thermoplastic elastomer CD, containing channels and reservoirs of three different depths was sealed on a flat, 250 µm thin polycylic-olefin (PCO) substrate. Four identical sectors have been implemented for simultaneous independent detection. On the top surface of each sector, we positioned the microarray and the 65 hybridization chamber which consisted of two parts of 0.5 mm thick plastic components having a 10×20 mm2 surface area. The DNA microarray was spotted onto the flat biochemically modified PCO substrate. Two 1 mm diameter through-holes in TPE enable communication between the microarray positioned 70 on the top of the TPE fluidic circuit (section 2.1, Material and Methods).
	Roy et al teach wherein the apparatus uses both hydrophilic and hydrophobic capillary valves.  Roy et al teach that capillary valves offer an attractive approach to control liquids on a CD platform. In addition to previously reported experimental works, the reference noted that they describe and broaden the analysis of the bursting conditions of capillary valves. Roy et al teach for a hydrophilic valve (Figure 2a), a sudden expansion of the microchannel traps the liquid meniscus, which is stopped at the valve entrance until the driving spinning force overcomes the resisting capillary force. Roy et al teach ways of calculating capillary burst frequency (section 2.2.1) and wherein said capillary valves are useful in PCR based platforms (see abstract and section 2.1 directed to PCR unit).

    PNG
    media_image4.png
    1230
    875
    media_image4.png
    Greyscale
	See also Figure 2 and legend:
	 Fig. 2 (a) Schematic illustrations of hydrophilic and hydrophobic capillary valves. A sudden expansion of a microchannel represents the hydrophilic valve, while the hydrophobic valve is represented by a constriction. (b) Comparison of two passive microfluidic mixing mechanisms based on droplets approach, with and without a deflector structure in the chamber. (c) Schematic of a cross-sectional view of three channels illustrating pinch valving for PCR. A central channel displaying a 100 × 100 μm2 square section area is completely deformed and closed due to the force generated by a piston. Neighboring 200 μm deep cavities improve the closing capabilities of the fluidic channel. (d) Schematic of timed valving approach. The rate of the flow from the reservoir to the delaying and metering chamber is controlled by the hydrodynamic resistance (serpentine channel). As the level of the liquid in the metering chamber reaches the siphon crest, the liquid is drained entirely through the siphon channel into the downstream microfluidic circuit.  Roy teaches hydrophilic capillary valves and further teaches two strategies for passive missing and liquid flow (page 407 and 408).
	While Koh et al in view of Roy teaches hydrophilic capillary valves used in the integrated device, the references do not expressly teach that the valves are passive hydrophilic valves and further does not teach wherein the PCR is performed in less than 10 minutes.
	Ledden et al teaches a microfluidic device that may comprise one or more overflow chambers, reaction chambers , microconduits with capillary stops and air vents.   The reference teaches that the capillary stops, when present, direct he fluid flow in a preferred direction.   Ledden et al further teaches wherein the device comprises entry port and microchannel by capillary forces or by other methods of passive or active propulsion into a reagent area (reaction mixture) (para. [0012]). Ledden teaches that the liquid may flow through reaction chambers through the use of unidirectional hydrophilic capillary flow principle wherein the sample flows from a sample entry port, through the reaction chamber.  The reference teaches that the microfluidic distributing device may have active or passive valves for controlling flow, stopping, advancing, or inhibiting “backflow” of the subsamples therein ([0037]).  Ledden teaches that the microfluidic device may be made of plastics ([0035]).  Ledden et al further teaches that the microfluidic distributing device may be referred to as a chip and is generally intended to be disposable ([0040]).
	While Koh in view of Roy teaches integration of a thermoplastic microfluidic device with PCR as discussed above and Ledden generally mentions PCR (e.g., [0007]), none of the reference teaches wherein the PCR is complete in less than 10 minutes.
	Giordano teaches a method of fast PCR in a polymeric microchip, wherein the fast PCR is completed in a total time of 240 seconds (see abstract and conclusion at page 131). Giordano teaches that fast DNA amplification coupled with fast separation and the ability to parallel process samples reduces the analysis time for multiple samples to less than a few seconds (see page 124, last paragraph col, 2).   Finally Giordano teaches that the efficient amplification of DNA demonstrates that the desirable thermal and surface material properties of polyimide, in combination with heating using an IR source, from a unique approach for the application of PCR in polymeric microchips (page 131 and last paragraph of col 1).
	It would have been prima facie obvious to one of ordinary skill in the art the time of the effective filing date of the claimed invention to have been motivated to have utilized passive hydrophilic capillary valves as taught by Roy in view of Ledden  into the PCR amplification microfluidic chip system of Koh with a reasonable expectation of success since Roy et al expressly teach the suitability of  hydrophilic capillary valves for use in microfluidic devices that can fulfil the requirements set by complex assays such as PCR (see section 2.1 and 2.2 and Figure 2), in which elevated temperatures are needed and further in view of the teachings of Ledden that passive valves allows for controlling flow, stopping, advancing, or inhibiting “backflow” of subsamples therein ([0037]). 
	Additionally, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have modified the microfluidic device system of Koh in view of Roy and Ledden to encompass the ability to complete amplification in less than 10 minutes  as taught by Giordano.  The ordinary artisan would have been motivated to do so for the advantages of reduce analysis time in an efficient manner as taught by Giordano (page 124).
Conclusion
6.	No claims are allowed.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        10/14/2022